The indictment was not found until the 22d day of December, 1859.
Defendant’s counsel contended that, as this case was not in the Court of Sessions at the time of the granting of the order entitled in that court, the deposition, although entitled “The *519People on complaint of Benjamin Weston against George L. Ward,” was inadmissible. To sustain this position, People v. Chrystal (8 Barb., 545), Milliken v. Selye (3 Denio, 54; 12 John., 460,) were relied on.
After hearing the Assistant District Attorney in opposition, the court sustained the objection and ruled out the deposition.
The defendant was acquitted.